DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicant arguments/Remarks made in amendment in which the following is noted: claims 1 and 11 are amended and the rejection of the claims traversed. Claims 1 – 20 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive. 
Applicant arguments corresponding to claims 1 and 11: 
Applicant submits Vucurevich does not disclose causing the display element to produce a temporal pattern of illumination based on a user action detected by a device comprising the display element. Applicant notes the user station 406 do not comprise the mobile device which comprise the display element. The Office agrees with Applicant that the user stations do not comprise the mobile device, but respectfully disagrees that the mobile device does not detect a user action performed at the user station. In Vucurevich, each mobile device is in communication with the cloud controller 426 and instructions based on user actions performed at user station 406 are transmitted over the network 415 to each device. Based on Applicant’s arguments, Applicant might be asserting that a user action of Vucurevich is not performed at the mobile device (rather user actions are performed at user station 406 which are detected by the mobile device when instructions are transmitted over network 415). However, the Office notes the language of amended claim 1 does not preclude the mobile device detecting a user action performed at the user station. Therefore, Vucurevich discloses causing the display element to produce a temporal pattern of illumination based on a user action detected by a device comprising the display element, as claimed
Applicant arguments corresponding to claim 2:
Applicant argues Vucurevich does not disclose delivering information to a user system comprising the display element based on the physical location. Applicant notes, information is being delivered based on a virtual coordinate system. The office submits the Vucurevich teaches delivering information to a user system comprising the display element based on the physical location, as claimed, since the mobile devices are identified based on their respective spatial locations determined during pixel calibration at step 504. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ted Vucurevich (Patent number: US 8, 499, 038 B1), hereafter Vucurevich.

Regarding claim 1:
	Vucurevich discloses a method for displaying information (Vucurevich ABSTRACT; Figure 5) comprising: assigning an address to a display element (Vucurevich Col 5 line 64 – Col 6 line 3 discloses server setting unique protocol for referring a mobile device); causing the display element to produce a temporal pattern of illumination based on a user action detected by a device comprising the display element (Vucurevich Figure 6 604; see also Col 5 lines 1 -15 discloses the user station under the control of user action. The mobile devices are connected to the cloud controller 426 via a network 450 and detects the user action when receiving instructions from the cloud controller as a user operates the user station 406; see also Col 5 lines 43 - 46); acquiring a sequence of images including illumination produced by the display element (Vucurevich Figure 6 606 display devices display image captured by camera sensor); determining a physical location associated with the display element based on a device which acquires the sequence of images (Vucurevich Figure 6 606 – X,Y location of the devices are determined).

Regarding claim 2:
	Vucurevich discloses the method of claim 1 further comprising: delivering information to a user system comprising the display element based on the physical location (a user station Figure 4 406 provides recorded data such that a pixel stream sent to mobile devices of the cloud display system; Vucurevich Figure 5 508).


Regarding claim 11:
	Vucurevich discloses a system (Vucurevich ABSTRACT; Figure 4) comprising: a display device producing a temporal pattern of illumination based on an address assigned to the display device and a user action detected by a processor of a device which comprises which controls the display device (Vucurevich Figure 4 – cloud controller 426 instructs mobile devices 440 to display pixel stream at Figure 5 508 under the control of user action through user station 406. Each mobile device includes a unique identification protocol to reference the device, Col 5 line 64 – Col 6 line 3. The mobile devices are connected to the cloud controller 426 via a network 450 and detects the user action when receiving instructions from the cloud controller as a user operates the user station 406; see also Col 5 lines 43 - 46); a detector receiving a sequence of images which includes illumination produces by the display device (Vucurevich Figure 4 camera 432 detects images at Figure 6 606); and a server determining the address and a physical location associated with the display device based on the detector (Vucurevich Figure 4 cloud controller 426 construed as server detects physical location of mobile device 440 at Figure 6 608 and assigns unique identifier during registration; Col 5 line 64 – Col 6 line 3).

Allowable Subject Matter
Claims 3 – 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 13, claim 13 include subject matter objected to as allowable and the prior art does not disclose alone or in combination all the features of claim 13

Claims 14 – 20 depend on claim 13 and are therefore similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623